Appellant insists we were in error in holding that the issue of aggravated assault was not raised by the evidence, and that McCullough v. State, 47 S.W. Rep. 990, is decisive of the question. We have again examined the facts of the instant case in the light of the McCullough opinion, and are unable to bring ourselves to the conclusion that it should control in the present case. The learned judge who wrote in the McCullough case did not undertake to set out all the facts, for we find this language: "Other facts in connection with this matter unnecessary to be stated, tend to show that appellant may not, at the time, have entertained the intent to accomplish his purpose at all hazards, but merely that the assault was for the purpose of persuading the prosecutrix to have carnal intercourse with him." No arms were used in that case which would have excited fear. The entire record before that court evidently did not impress them as the facts in the present case appear to us.
Believing the proper disposition was made of the case in our former opinion, the motion for rehearing is overruled.
Overruled.